Citation Nr: 1811431	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-25 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hyperhidrosis. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel


INTRODUCTION

The Veteran had active naval service from December 1972 to December 1974 and from July 1976 to May 1994. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In November 2016, the Board denied the Veteran's claims for entitlement to a rating in excess of 40 percent for a low back disability, a rating in excess of 30 percent for pes planus, and a rating in excess of 10 percent for bilateral hyperhidrosis.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2017 Order, the Court granted a Joint Motion for Partial Remand, which served to vacate the Board's November 2016 decision with respect to the issue of entitlement to a rating in excess of 10 percent for bilateral hyperhidrosis, and to remand the claim back to the Board for action consistent with the Joint Motion for Partial Remand.  The Veteran's appeals with respect to the issues of an increased rating for pes planus and a low back disability were withdrawn.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

Pursuant to the Joint Motion for Partial Remand, the November 2016 Board decision improperly rated the Veteran's hyperhidrosis under 38 C.F.R. § 4.118, Diagnostic Code 7806 (dermatitis or eczema) for which he was receiving a 10 percent rating.  Rather, the Veteran's disability has a specific Diagnostic Code, and as such the Veteran's hyperhidrosis should be rated under 38 C.F.R. § 4.1118, Diagnostic Code 7832. 

Under Diagnostic Code 7832, hyperhidrosis is noncompensable if the Veteran is able to handle paper or tools after therapy; a 30 percent rating is appropriate if the Veteran is unable to handle paper or tools because of moisture and is unresponsive to therapy.  38 C.F.R. § 4.118, Diagnostic Code 7832 (2017). 

In a November 2009 VA examination, the examiner noted that the Veteran had undergone treatment for his skin disability in the past 12 months, and required daily topical treatment.  The examiner noted that the Veteran's hands were dry with cracks bilaterally, and that the hyperhidrosis covered 10 percent of the Veteran's total body area.  At a July 2012 VA examination, the examiner confirmed a diagnosis of chronic hyperhidrosis but noted that the Veteran's hands were smooth and free of lesions during the examination.

In July 2013, the Veteran was afforded another VA examination.  The examiner noted cracking and flacking palms bilaterally, with the Veteran's hands peeling, cracking, and turning white over time from intermittent itching.  The examiner noted that the Veteran's symptoms worsened with use of paper or writing.  Further, the examiner noted that the Veteran's topical cream treatment was having little effect.  Later, the examiner noted that the Veteran had not had topical treatment in the preceding 12 months.  The examiner then stated that the Veteran's skin disability covered approximately 5 percent of his total body area, and 5 percent of exposed areas.  Finally, the examiner stated that common symptoms of people afflicted with hyperhidrosis included a fear of shaking hands, soiling of papers, and that patients may have difficulty with work or recreational tasks which required a dry grip. 

The medical reports of record, while citing common symptoms of hyperhidrosis patients, do not provide an opinion as to whether the Veteran himself exhibited those symptoms.  The Board acknowledges that the July 2013 examiner stated that the Veteran's symptoms worsened with the use of paper or writing, but the Board finds that more specificity is required for rating purposes.  Furthermore, during the July 2013 examination, the examiner noted that the Veteran had not been treated with oral or topical medications in the previous year for any skin condition which was inconsistent with a prior notation made during the examination.  As stated above, a 30 percent disability rating under Diagnostic Code 7832 requires that the Veteran must be unresponsive to therapy.  Finally, since that examination, the Veteran has asserted that his bilateral hyperhidrosis has worsened.  Therefore, the Board finds that a new VA examination is additionally warranted to enable the Board to adequately assess the current severity of the Veteran's disability. 

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Schedule the Veteran for a VA examination with an examiner with sufficient expertise in order to determine the current level of severity of all impairment resulting from the Veteran's service-connected hyperhidrosis.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

Along with the current state of the Veteran's disability, the examiner should specifically opine as to whether the Veteran requires therapy for hyperhidrosis and, if so, whether or not he is responsive to therapy such that he is able to handle tools or paper after therapy.  

If the examiner is unable to provide such an opinion without mere speculation, he or she should clearly explain why that is so. 

3.  Confirm that the VA examination report and any opinions provided comport with this remand and undertake any other development determined to be warranted.  

4.  Then, readjudicate the issue on appeal.  If the is adverse to the Veteran, issue a supplemental statement of the case and allow for the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




